UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of (I.R.S Employer Incorporation or organization) Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Securities registered pursuant to section 12(g) of the Act: common stock Indicate by check mark if the registrant is a well-known seasonedissuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act. YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation ST (232.405 of this chapter) during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark if disclosure of delinquent files pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by references in Part III of the Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by references to the last price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Public float atJune 30, 2012:$134,461 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 19,177,826 shares of common stock issued and outstanding on March 31, 2013. Introductory Note:The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III (Items 10, 11, 12, 13 and 14) is incorporated by reference from the registrant’s definitive information statement which will be filed by the registrant with the Commission no later than April 30, 2013. Table of Contents PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreement with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 20 PART III Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions and Director Independence 21 Item 14. Principal Accounting Fees and Services 21 PART IV Item 15. Exhibits, Financial Statement Schedules 22 2 Back to Table of Contents Introductory Note: The Registrant qualifies as a “small reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K. Our disclosure and analysis in this Annual Report on Form 10-K, or Form 10-K, and the documents that are incorporated by reference herein contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements provide our current expectations or forecasts of future events and are not statements of historical fact. These forward-looking statements include information about possible or assumed future events, including, among other things, discussion and analysis of our future financial condition, results of operations and funds from operations (“FFO”) and adjusted funds from operations (“AFFO”), our strategic plans and objectives, cost management, occupancy and leasing rates and trends, liquidity and ability to refinance our indebtedness as it matures, anticipated capital expenditures (and access to capital) required to complete projects, amounts of anticipated cash distributions to our stockholders in the future and other matters. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. 3 Back to Table of Contents PART I ITEM 1.BUSINESS Overview We were incorporated on January 14, 1998, in the State of Florida. Southern Trust Securities Holding Corp. (referred to herein as “we” or the “Registrant”) is the holding company for Southern Trust Securities, Inc., a registered broker-dealer and investment banking firm, which we will refer to herein as “STS”. Our principal executive offices are located in Coral Gables, Florida. Our principal business is the business of STS. Through our subsidiary, Southern Trust Securities Asset Management, Inc. (“STSAM”), an investment advisor registered with the State of Florida we also provide asset management services. Through our subsidiaries, Loreley Overseas Corp. (“LOR”), a British Virgin Islands corporation and Southern Trust Metals, Inc., a Florida corporation ("STM"), which was formed in the fourth quarter of 2009, we trade precious metals such as gold, silver, platinum and palladium. LOR and STM are separately managed and work directly with their own clients looking to generate new business through innovative trading of primarily gold, silver, platinum and palladium. As a broker-dealer and investment adviser, we offer our clients: ● access to all major domestic and international securities and options exchanges; ● trading in fixed income products, corporate, government, agencies, municipals, and emerging market debt; ● fixed and variable annuities and life insurance; ● hundreds of domestic and international mutual funds; ● management of individual retirement plans such as 401ks, 403bs, retirement accounts (IRAs), and other popular plans; ● portfolio management for individuals, pension funds, retirement plans, foundations, trusts and corporations; and ● corporate services facilitating restricted stock dispositions and stock option exercises. We offer offshore services enabling client access to foreign trusts and corporations by providing administrative services and referrals to foreign filing specialists and attorneys to enable clients to establish offshore accounts and entities, from time to time. Income derived from these services has been immaterial to our consolidated business; the services are provided primarily as an accommodation to our clients. Our broker dealer also also offers investment banking services. We provide traditional as well as innovative securities transaction structures. Our focus is on merger and acquisition advisory services, private placements convertible into publicly-traded shares and private placements bridging to public offerings through reverse mergers into publicly-traded shell corporations. 4 Back to Table of Contents STS is headquartered in Coral Gables, Florida due to that city’s importance as a regional financial center attracting investors from throughout the United States, Latin America, and Europe. STS also has offices in Madrid, Spain, Buenos Aires, Argentina and Geneva, Switzerland, which enable us to better serve our international clients and to more readily access the financial markets in Europe. Almost all of our employees and agents are fluent in both English and Spanish and this fact is extremely important to our competitive ability to grow our business by engaging in transactions with investors and companies in South Florida, Latin America and Spain, among other locations. We also have relationships with two foreign associates who provide market access for our clients in the following countries: Argentina, Brazil, Colombia, Mexico, Spain, Switzerland and Venezuela. We have several offices in Spain under a partnership agreement between STS and the Swiss Financial Group, International Private Wealth Management, SA (“IPWM, SA”). IPWM, España S.A. ("IPWM Spain") was formed for this purpose and it is owned 50.01% by us and 49.99% by IPWM, SA. IPWM Spain was established to capitalize on the growing wealth management and private banking market in Spain. The company will focus on developing the retail banking, corporate banking, private wealth management and brokerage businesses. The offices are located in Barcelona, San Sebastian and Marbella. IPWM had limited operations during 2012 and 2011. In August 2009, we acquired a 22% common stock interest in Nexo Emprendimientos S.A. ("Nexo"). Nexo is an Argentine based consumer loan and credit card company. During 2010 Nexo completed a debt for equity swap reducing our common stock interest in Nexo to 17.3%. In 2011, we completed a transaction whereby we purchased an additional 12.2% common stock interest in Nexofor a purchase price comprised of a cash payment of $1,000,000 and the issuance of 1,864,857 shares of newly issued company stock. As of December 31, 2011 we owned 29.5% of Nexo. On March 21, 2012, Nexo executed a debt for equity exchange which resulted in the issuance of new shares by Nexo, reducing our level of ownership in Nexo from 29.5% to 25.13%. On May 10, 2012, the Company exercised a put option to sell 2,184,250 of our 9,621,582 shares of Nexo to ProBenefit, S.A., thereby reducing our ownership to 19.42%. On May 10, 2012, we began recording our investment in Nexo under the cost method of accounting. On September 28, 2012, Nexo converted debt to equity thereby reducing our interest from 19.42% to 14.90%. Mission Statement Our mission is to meet each individual and institutional investor’s objectives through the use of a wide array of financial products. Each client has a set of financial goals, which permits our professionals to gauge their ability to accept varying degrees of risk. From the most conservative risk averse investor, to the most aggressive trader, we may offer mutual funds, equity, option and fixed income trading, insurance products such as fixed and variable annuities, structured products, futures, managed accounts and many more investment options. We are committed to continuously offering highly personalized services. Ourbusinessobjectives are straightforward: strong revenue growth coupled with a high profit margin, which ultimately translates into higher share prices for our capital stock. At present, we generate our revenue primarily from trading and commission revenue from individual and institutional accounts and revenues from our metals trading subsidiary. To a lesser extent, we generate asset management fee income from account management and investment advisory services and investment banking fees from private placement and merger and acquisition advisory services. Retail and Institutional Brokerage With regard to our core business of trading and acting as a broker-dealer for our clients, we view ourselves as a specialty broker-dealer. Our expertise is in the trading and structuring of complex programs that utilize derivatives as hedges and also as incremental return vehicles. We primarily trade in fixed income instruments, foreign currencies, and broad-based indexes. By utilizing derivatives (puts and call options) in conjunction with either the purchase or sale of a bond, currency or index, we are able to generate superior returns while at the same time minimizing the risks to our clients. A large component of our trading is done in foreign bonds and currencies. We also trade in equities and are able to transact any trade desired by our clients. As of December 31, 2012, we had approximately $82.4 million under management, including $67.3 million at STS, $9.8 million at STSAM and $5.3 million at STM. 5 Back to Table of Contents We effectuate transactions in domestic and international debt and equity markets on behalf of our clients by maintaining a correspondent relationship with Pershing LLC, a wholly-owned subsidiary of The Bank of New York Inc., one of the largest bank holding companies in the United States. We also have clearing and correspondent arrangements with R. J. O’Brien and BNY Mellon Clearing, LLC. These arrangements also allow our clients to participate in the domestic and international futures and forward markets. Depending on the customer and the security being traded, we endeavor to utilize the optimum clearing partner for our customers. In all cases, we act as the introducing broker to clearing firms that will clear and maintain custody of all of our customer accounts. This allows us to minimize our back office operations. At present, STS has one senior trader and two associate traders. We plan to hire additional traders as qualified candidates become available. Asset Management We conduct our asset management business through our wholly-owned subsidiary, STSAM. Our asset management business handles client funds under fixed fee arrangements based on the dollar amount under management. When appropriate, our broker-dealer operations act as agent in affecting transactions for managed accounts. STSAM also offers non-discretionary advisory accounts in coordination with Pershing Advisor Solutions, LLC, a registered broker-dealer. In addition, the asset management group assists clients with their insurance needs, including life insurance and fixed annuities. The asset management group works closely with our broker-dealer group allowing for many shared clients and, more importantly, giving our clients more financial products from which to choose. Investment Banking Our investment banking group is very specialized and works closely with corporate clients providing specific financial solutions to their capital and strategic needs. Namely, our group makes private placement and merger and acquisition services available to primarily foreign clients but we also work with domestic clients. We generally seek to match our investment clients with our corporate clients through structured financing products. Specifically, we focus on private investments in public equities (“PIPE”) for our corporate clients. If the common stock of a corporate client is already publicly-traded, then we will privately place with our investment clients’ discounted common stock or a structured security such as a convertible preferred stock or convertible debenture. If the common stock of a corporate client is not publicly-traded, then we will locate and negotiate a purchase of a publicly-traded shell corporation which we would utilize to effect a reverse merger with the corporate client thereby making the entity a publicly-traded entity (an “Alternative Public Offering” or “APO”). This allows us to then privately place a discounted common stock or structured PIPE financing with the newly public client. The PIPE financing market activity has diminished over the course of the past year. We have in-house capabilities and personnel to execute PIPE and APO transactions as opportunities may arise. Our existing investment clients provide us the ability to access the funds necessary to complete the financing. Further, we have ready access to many public shell corporations through contacts we have with various third parties who maintain inventories of such companies, allowing us to purchase such companies and take a private company public and to secure its funds for growth in a manner very similar to taking a company through an initial public offering (“IPO”), but in a more timely and cost-effective manner. There are many reasons for the prior years’ growth in APOs including the fact that many small to mid-sized companies cannot access the more traditional IPO due to their number of shareholders or duration. In addition, many of our corporate clients want to maintain control of their company and are thus not interested in venture capital financing which cedes some control to such investors. Historically, venture financing has generally been a source of equity-related financing for the small to mid-sized company. PIPE financing is distinguished from a normal private placement in that the company must be public so that the investor in the PIPE financing has the ability at any time to exit its investment, subject to applicable securities laws, through converting its security into publicly-trading common stock. The combination of the APO and PIPE is typically a very attractive alternative for smaller businesses. There were no investment banking commitments in 2012. Again, having a broker-dealer business coupled with the investment banking services provides revenue opportunities for both groups. For example, when our investment clients look to exit a PIPE investment, our broker-dealer group will assist them in doing so through selling their shares and thereby generating commission income. On the other hand, our investment banking group will be able to execute PIPE transactions, and thus fee income, by having a ready source of investment capital from asset management and broker-dealer clients. 6 Back to Table of Contents The investment banking group earns a fee based on the amount of PIPE financing it structures. This fee is generally 5%-10% of the funds raised. In addition, we generally will receive equity in the form of warrants and/or common stock of the company financed. Our investment banking group also performs merger and acquisition advisory services for our corporate clients and renders general strategic advisory services. Metals Trading In October 2009, we formed Southern Trust Metals as a subsidiary, which works directly with its own clients looking to generate new business through innovative trading of primarily gold, silver, platinum and palladium. During 2012, STM experienced a decline in demand for investment in gold and silver in line with an overall decline in metals prices. Acquisitions We expect growth of our core businesses to come through both internal expansion and acquisitions. To the extent we make acquisitions or enter into combinations, we face numerous risks and uncertainties combining the businesses and systems, including the need to combine accounting and data processing systems and management controls and to integrate relationships with customers and business partners. We have not at this time entered into any arrangements regarding specific acquisitions. Government Regulation The securities industry and our business is subject to extensive regulation by the United States Securities and Exchange Commission (“SEC”), state securities regulators and other governmental regulatory authorities. The principal purpose of these regulations is the protection of customers and the securities markets. The SEC is the federal agency charged with the administration of the federal securities laws. Much of the regulation of broker-dealers, however, has been delegated to self-regulatory organizations, principally the Financial Industry Regulatory Authority (“FINRA”) and the Municipal Securities Rulemaking Board (“MSRB”). These self-regulatory organizations adopt rules, subject to approval by the SEC, which govern its members and conduct periodic examinations of member firms’ operations. STS is a registered broker-dealer with the SEC and a member of FINRA, the National Futures Association (“NFA”), and CFTC, MSRB. STSAM is a registered investment adviser with the State of Florida. STS is a member of the Securities Investor Protection Corporation (“SIPC”), which provides, in the event of the liquidation of a broker dealer, protection for clients' accounts up to $500,000, subject to a limitation of $100,000 for claims for cash balances. Securities firms are also subject to regulation by state securities commissions in the states in which they are registered. STS is licensed to conduct activities as a broker-dealer in the following states: Florida, New York, California, Michigan, New Jersey, Virginia, Colorado, Georgia, Kentucky, Arizona, Illinois, Massachusetts, Connecticut and North Carolina. The regulations to which broker-dealers are subject cover all aspects of the securities industry, including, but not limited to: ● sales methods and supervision; ● trading practices among broker-dealers; ● use and safekeeping of customers’ funds and securities; ● capital structure of securities firms; 7 Back to Table of Contents ● record keeping; ● anti-money laundering and foreign asset control compliance; and ● the conduct of directors, officers and employees. Additional legislation, changes in rules promulgated by the SEC and by self-regulatory bodies or changes in the interpretation or enforcement of existing laws and rules often directly affects the method of operation and profitability of broker-dealers. The SEC and the self-regulatory bodies may conduct administrative proceedings, which can result in censure, fine, suspension or expulsion of a broker-dealer, its officers, employees or registered representatives. The metals business is subject to noticeably less regulation and is not subject to the net capital requirements noted below. Net Capital Requirements As a registered broker-dealer and member of FINRA, STS is subject to the SEC’s net capital rule, which is designed to measure the general financial integrity and liquidity of a broker-dealer. Net capital is defined as the net worth of a broker-dealer subject to certain adjustments. In computing net capital, various adjustments are made to net worth, which exclude assets not readily convertible into cash. Additionally, the regulations require that certain assets, such as a broker-dealer’s position in securities, be valued in a conservative manner so as to avoid over-statement of the broker-dealer’s net capital. More specifically, STS is subject to the SEC Uniform Net Capital Rule 15c3-1. This rule requires the maintenance of minimum net capital and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1 and that equity capital may not be withdrawn or dividends paid if the resulting net capital ratio would exceed 10 to 1. STS is also subject to the Commodity Futures Trading Commission’s minimum financial requirements which requires it to maintain net capital, as defined for securities brokers and dealers, equal to or in excess of the greater of $45,000 or the amount of net capital required by the SEC Rule 15c3-1. At December 31, 2012, STS’s net capital was approximately $824,000 which was approximately $724,000 in excess of its minimum requirement of $100,000. Competition The financial services industry and therefore all of our businesses are intensely competitive, and management expects them to remain so. Our competitors include other brokers and dealers, investment banking firms, insurance companies, investment advisors, mutual funds, hedge funds, commercial banks and merchant banks. We compete with some of our competitors globally and with others on a regional, product or niche basis. Such competition is based on a number of factors, including transaction execution, our products and services offered, innovation, reputation and price. Our management believes that we may experience pricing pressures in the future as some of our competitors seek to increase market share by reducing their prices. Personnel At December 31, 2012, we had a total of 24 employees, of which 15 are registered representatives and9 are other full-time employees. These employees are not covered by a collective bargaining agreement. We consider our relationship with our employees to be good. ITEM 1A. RISK FACTORS. Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 8 Back to Table of Contents ITEM 2. PROPERTIES. We operate our business through our subsidiaries, STS, STSAM, STM and LOR. We are currently operating out of 145 Almeria Ave., Coral Gables, Florida. The approximate book value of our real property is $1,463,600 as of December 31, 2012. We also have a branch office at 218 N. Jefferson St., Suite 100, Chicago, IL, which was opened in 2012. ITEM 3. LEGAL PROCEEDINGS. In the ordinary course of business, incidental to our operations, we retain outside counsel to address claims with which we are involved. As of December 31, 2012, we are not aware of any legal proceedings, which management has determined to be material to our business operations; however, we have been named in the followingactions which we are vigorously defending and which actions, based on management's assessment in coordination with outside litigation counsel, we believe to be without merit: Salvatore Frieri, individually and as beneficiary of the Robert J. Escobio and Salvador Frieri-Gallo Trust, Plaintiff v. Robert Escobio, individually and as trustee of the Robert J. Escobio and Salvador Frieri-Gallo Trust, Southern Trust Securities Holding Corporation and Southern Trust Securities, Inc f/k/a Capital Investment Services, Inc., Defendants, in the Circuit Court of the Eleventh Judicial Circuit In and For Miami-Dade County, Florida, Case No. 08-07The initial complaint in this action was filed on February 12, 2008. An amended complaint was filed on October 14, 2008. The amended complaint attempts to plead various causes of action related to the purchase and sale by the Salvador Frieri-Gallo Trust of STSHC’s stock in a private placement in 2005. The plaintiff sought rescission of the transaction. The plaintiff filed a Second Amended Complaint on January 31, 2012 after the Court’s November 26, 2011 Notice of Failure to Prosecute, which attempts to state allegations of common law fraud using the same allegations as in the previously dismissed claims for violation of Florida Securities Law. We filed our Answers and Affirmative Defenses and Counterclaims to the Second Amended Complaint in the spring of 2012. We are seeking $1 million for alleged overpayments. The Plaintiff filed his Answers and Affirmative Defenses in the summer of 2012, denying our counterclaims. The case is currently set for trial in the summer of 2013. Management does not believe there is any merit to plaintiff’s claims and the case is in an early stage. In November 2008, STS initiated legal action against two individuals and their related company. One of the individuals named in the suit is also an individual who has brought legal action against STS, as discussed in the preceding paragraph.STS’s actions seek to recover compensation owed to it for work performed in connection with extensive financial and investment advice work, and services provided in preparation of a bid for Defendants regarding the restructuring, financing, investing, and acquisition of an interest in Aerovias Nacionales de Colombia S.A. Avianca (“Avianca S.A.”) and its subsidiaries (“Avianca”) in connection with Avianca’s bankruptcy reorganization under Chapter 11 of the U.S. Bankruptcy Code. After serving one of the individuals and the related company,STS moved for and obtained defaults against these two Defendants on September 17, 2009. These two Defendants moved to set aside the defaults against them, which the Court set aside on November 2, 2009. On December 11, 2009, these two Defendants filed a Motion to Dismiss based on alleged failure to join an indispensable party, the ACDAC (Pilot Association). We do not believe that motion has any merit. We have served process on the second individual defendant. In addition, a written agreement has been discovered which we believe specifically makes the parties liable for paying the amounts owed, and are in the process of filing an Amended Complaint based upon the newly discovered document. Based on information that is now available,STS claims the Defendants owe it approximately $8.35 million dollars plus prejudgment interest from on or about January 2005. In the opinion of outside counsel, it is too early to predict the ultimate recovery from Defendants. ITEM 4. MINE SAFETY DISCLOSURES. None. 9 Back to Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information. Our common stock trades on the OTC Bulletin Board under the symbol “SOHL”. The high and low sales prices for our common stock for each quarter in the past two fiscal years are as follows: Quarter Ended, High Sale Price Low Sale Price December 31, 2012 $ $ September 30, 2012 $ $ June 30, 2012 $ $ March 31, 2012 $ 0. 26 $ December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ As of March 8, 2013, the last reported sales price for our common stock was $0.10, per Yahoo. Finance. Holders. As of March 8, 2013, we had 605 holders of record of our common stock. Dividends. We have not paid any dividends on our common stock for the year ended December 2012, but may do so at the discretion of the Board of Directors. Dividends on shares of our common stock may only be paid after any and all dividends payable on our Series C Convertible Preferred Stock have been paid in full. We did not pay any preferred dividends during the year ended December 31, 2012. Securities authorized for issuance under equity compensation plans. Set forth in the table below is aggregated information as of December 31, 2012, with respect to compensation plans under which our equity securities are authorized for issuance: Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders None. N/A N/A Equity compensation plans not approved by security holders $ 0 Total 0 (1) Includes 8,510,000 shares of our common stock issuable to seven employees, three officers, a director and four former employees upon exercise of stock options granted under Non-Statutory Stock Option Agreements. Each of these agreements qualifies as an Employee Benefit Plan as defined under Rule 405 of Regulation C. (2) See footnote10 of the consolidated financial statements. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. 10 Back to Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain “forward-looking statements” including statements about our beliefs and expectations. There are many risks and uncertainties that could cause actual results to differ materially from those discussed in the forward-looking statements. All forward-looking statements are based on information available to us on the date of this filing, and we assume no obligation to update such statements. The following discussion should be read in conjunction with the consolidated financial statements and the related notes included in this Annual Report on Form 10-K. We were formed as a Florida corporation on January 14, 1998. We are the holding company for STS, which is registered as an introducing broker-dealer with the SEC and is a member of, or subject to regulations of, the SEC, FINRA, the NFA, the CFTC, SIPC and the MSRB. We are also the holding company for both: (i) STSAM a fee-based investment advisory service registered with the State of Florida, which offers its services to retail customers, (ii) Southern Trust Metals, a trader of primarily gold, silver, platinumand palladium, and (iii) Loreley Overseas Corporation (“LOR”), which acts as an international intermediary for STM’s international trading transactions. Our principal business is the business of STS. We offer clients access to all major domestic and international securities and options exchanges, as well as trading in fixed income products, corporate, government, agencies, municipals, and emerging market debt. We also offer fixed and variable annuities and life insurance. We currently offer hundreds of domestic and international mutual funds, as well as retirement plans. We manage portfolios for individuals, pension funds, retirement plans, foundations, trusts and corporations. Our corporate services facilitate restricted stock dispositions and employee stock options exercises. Our offshore services give clients access to foreign trusts and corporations, which they can use to structure their financial planning. Our investment banking group provides traditional as well as innovative securities transaction structures. Our focus is on merger and acquisition services, private placements convertible into publicly-traded shares, and private placements bridging to public offerings through reverse mergers into publicly-traded shell corporations. Southern Trust Metals, Inc. (STM) and Loreley Overseas Corporation (“LOR”) were formed to capitalize on investor interest in the trading of precious metals such as gold, silver, platinum, and palladium. STS is a separate subsidiary of STSHC and separately managed. STM and LOR will work with clients to generate new business through the innovative trading of metals. Critical Accounting Policies and Estimates Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States, which require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to the valuation of securities owned and deferred tax assets. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Valuation of Investments in Securities at Fair Value – Definition and Hierarchy In accordance with GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches. In accordance with GAAP, a fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Company. Unobservable inputs reflect the Company’s assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. 11 Back to Table of Contents The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1– Inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities we have the ability to access. Level 2– Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 –Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary from security to security and is affected by a wide variety of factors including, the type of security, whether the security is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. Accordingly, the degree of judgment we exercise in determining fair value is greatest for securities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into differentlevels of the fair value hierarchy. In suchcases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, our own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. We use prices and inputs that are current as of the measurement date, including periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many securities. This condition could cause a security to be reclassified to a lower level within the fair value hierarchy. Valuation Techniques We value investments in securities that are freely tradable and are listed on a national securities exchange or reported on the NASDAQ national market at their last sales price as of the last business day of the year. At December 31, 2012, our investments classified as securities owned on the consolidated statements of financial condition are classified as Level 1 investments or Level 2 investments on the fair value hierarchy table in Note 4, Fair value measurements. Our investment in AR Growth’s common stock is classified as Level 3. Clearing Arrangements. STS does not carry accounts for customers or perform custodial functions related to customers’ securities. STS introduces all of its customer transactions, which are not reflected in these financial statements, to its primary clearing broker, which maintains the customers’ accounts and clears such transactions. These activities may expose us to off-balance-sheet risk in the event that customers do not fulfill their obligations with the primary clearing broker, as we have agreed to indemnify our primary clearing broker for any resulting losses. We continually assess risk associated with each customer who is on margin credit and record an estimated loss when we believe collection from the customer is unlikely. Our losses incurred from these arrangements were not significant for the years ended December 31, 2012 and 2011. 12 Back to Table of Contents Stock-Based Compensation We comply with FASB ASC Topic 718 “Compensation – Stock Compensation,” which establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services. It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments. FASB ASC Topic 718 focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions. FASB ASC Topic 718 requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost will be recognized over the period during which an employee is required to provide service in exchange for the award the requisite service period (usually the vesting period). No compensation costs are recognized for equity instruments for which employees do not render the requisite service. The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments (unless observable market prices for the same or similar instruments are available). If an equity award is modified after the grant date, incremental compensation cost will be recognized in an amount equal to the excess of the fair value of the modified award over the fair value of the original award immediately before the modification. Based on stock options and stock awards that vested during 2012 and 2011, we recorded approximately $282,000 and $188,000, respectively, as compensation expense under FASB ASC 718. Revenue Recognition. Commissions and related clearing expenses are recorded on a trade-date basis as security transactions occur. Riskless principal transactions in regular-way trades are recorded on the trade date, as if they had settled. Investment banking revenue includes private placement agency fees earned through our participation in private placements of equity and convertible debt securities and fees earned as financial advisor in mergers and acquisitions and similar transactions. Merger and acquisition fees and other advisory service revenue are generally earned and recognized only upon successful completion of the engagement. Unreimbursed expenses associated with private placement and advisory transactions are recorded as expenses as incurred. Asset management (or managed accounts) fees are primarily earned based on a percentage of assets under management. Fees are computed and due at specified intervals, generally quarterly and recorded when earned. We also offer fee-based investment advisory services to our customers and independent registered investment advisors through our wholly-owned subsidiary, STSAM. Deferred Tax Valuation Allowance. We account for income taxes in accordance with the provision of FASB ASC Topic 740, “Income Taxes,” which requires accounting for deferred income taxes under the asset and liability method. Deferred income tax asset and liabilities are computed for difference between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on the enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce the deferred income tax assets to the amount expected to be realized. We have concluded that it is more likely than not that our deferred tax assets as of December 31, 2012 and 2011 will not be realized based on the scheduling of deferred tax assets and projected taxable income.The amount of the deferred tax assets actually realized, however, could vary if there are differences in the timing or amount of future reversals of existing deferred tax assets or changes in the actual amounts of future taxable income. Should we determine that we will be able to realize all or part of the deferred tax asset in the future, an adjustment to the deferred tax asset will be recorded in the period such determination is made. Net Capital Requirement. Our broker-dealer subsidiary, STS, is a member of FINRA and is subject to the SEC Uniform Net Capital Rule 15c3-1. This rule requires the maintenance of minimum net capital and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1 and that equity capital may not be withdrawn or dividends paid if the resulting net capital ratio would exceed 10 to 1. STS is also subject to the Commodity Futures Trading Commission’s minimum financial requirements which requires it to maintain net capital, as defined for securities brokers and dealers, equal to or in excess of the greater of $45,000 or the amount of net capital required by the SEC Rule 15c3-1. At December 31, 2012, STS’s net capital was approximately $824,000, which was approximately $724,000 in excess of its minimum requirement of $100,000. STS’s ratio of aggregate indebtedness to net capital was 0.47 to 1 as of December 31, 2012. 13 Back to Table of Contents Commissions and Clearing Costs. Commissions and clearing costs include commissions paid to our employee registered representatives, independent contractor arrangements and fees paid to clearing entities for certain clearance and settlement services. Commissions paid to registered representatives vary according to the contracted payout percentage and clearing costs generally fluctuate based on revenues generated on trades and on the volume of transactions. Accounting for Contingencies. We accrue for contingencies in accordance with FASB ASC Topic 855, “Subsequent Events,” when it is probable that a liability or loss has been incurred and the amount can be reasonably estimated. Contingencies by their nature relate to uncertainties that require our exercise of judgment both in assessing whether or not a liability or loss has been incurred and estimated the amount of probable loss. We did not record an accrual for contingencies at either December 31, 2012 or 2011. Results of Operations for the years ended December 31, 2012 and 2011 The following table sets forth a summary of financial highlights for the years ended December 31: Change Change Statement of operations data: Revenue $ $ $ 8 % Expenses 12 % Nexo Equity method income (loss) ) % Gain on exercise of put option - % Preferred stock dividends - ) ) -100 % Net Income (Loss) applicable to common stockholders ) % For the year ended December 31, 2012, we reported net income applicable to common stockholders of $615,826, an increase of$1,750,271 over the net loss of $1,134,445 reported for the year ended December 31, 2011. This increase in net income applicable to common stockholders is primarily attributable to a gain on the exercise of a put option of $750,242 and a $1,122,538 increase in income in equity of an affiliate, partially offset by a $402,843 increase in total expenses. Revenues Our trading revenues increased $212,863, or 11%, to $2,085,126 for the year ended December 31, 2012 from $1,872,263 reported for the year ended December 31, 2011. Trading profits are generated mainly from fixed income products sold to our customers on a riskless trading principal basis. Even though the markets and the economy have been struggling for the last few quarters, we have continued to acquire new customers interested in investing in fixed income products. Our ability to increase our trading revenues will depend mostly on future economic conditions and our ability to generate more customer accounts. The increase in trading revenue is primarily due to the low interest rate environment, which makes it significantly more difficult to incorporate normal mark-up or mark-downs. Also, bond spreads have decreased, in particularly in the shorter term portion of the yield curve. 14 Back to Table of Contents For the year ended December 31, 2012, commissions decreased $476,090 (48%) to $512,353 from $988,443 reported for the year ended December 31, 2011. Commissions include all revenue received by Southern Trust Securities, Inc. (“STS”) and its registered representatives on an agency basis, and are primarily derived from transactions in OTC securities and options. This decrease in commissions is primarily the result of a decrease in the overall volume of transactions. We had no material investment banking fees revenue for the years ended December 31, 2012 or 2011. Investment banking fees are generally determined as a percentage of the size of the deal or contract and are recognized when the transaction is completed and closed. Market conditions for private securities transactions have been weak; however, we remain committed to this aspect of our business, as a full service boutique broker-dealer. Managed account fees increased $45,148, 82% to $100,343 for the year ended December 31, 2012 from $55,195 reported for the year ended December 31, 2011. Managed account fees are primarily earned based on a percentage of assets under management and the related fees are computed and due at specified intervals, generally quarterly and recorded when earned.The primary reason for the increase is related to the methodology used to account for those fees. Give up income arises from STS’ execution of orders on behalf of another member firm. In the current year, give up income increased 100% to $353,089 for the year ended December 31, 2012 from $-0- reported for the year ended December 31, 2011. This was the first year give up income has been earned which was started with the opening of the our (STS’) office in Chicago. For the year ended December 31, 2012, we reported interest and dividend income of $119,863, a $71,852 increase 150%, from the $48,011 reported for the year ended December 31, 2011. This increase is primarily attributable to an increase in STS investments as well as higher margin interest earned in STM. Other miscellaneous income increased $44,593 or 29% to $196,167 for the year ended December 31, 2012 from $151,574 reported for the year ended December 31, 2011.This increase is primarily attributable to an increase in other fees earned by STM and the receipt of a court awarded legal settlement (See Note 15, Commitments andcontingencies). For the year ended December 31, 2012, we reported gain on exercise of put option of $750,242 as compared to $0 for the year ended December 31, 2011. This is directly related to our exercise of a put option to sell 2,184,250 shares of Nexo to ProBenefit, S.A. Expenses We reported commissions and clearing fees expenses of $1,476,418 and $1,559,234 for the years ended December 31, 2012 and 2011, respectively, a decrease of $82,816, or 5%. The decrease is primarily due to a decrease in trading revenue reported by STM, along with a decrease in trading revenue reported by STS. Our broker-dealer, STS, shares a varying percentage of commissions with its registered representatives based on arrangements between STS and each registered representative and based on the nature of the product from which commissions are earned. The portion of the commission paid to a registered representative is an expense on our consolidated statements of operations under “commission and clearing fees.” Also included in “commissions and clearing fees” are referral fees STS pays to foreign finders for transactions effectuated by STS and its registered representatives at the request of such foreign finders. These revenues, which are directly identifiable and attributable to any registered representative or foreign finder, are commonly known as “compensable revenues.” Commissions paid to registered representatives are variable in nature and are based on a pre-determined percentage of compensable revenues generated. Compensable revenues include revenues derived from commissions, trading income, investment banking fees and managed account fees. Any other income recognized by us (for example interest and dividend income generated from our investment portfolio) is not considered compensable revenue and thus no payouts to registered representatives are made. Commissions paid registered representatives represent 50% and 51% of total compensable revenues for the years ended December 31, 2012 and 2011, respectively. Clearing fees are costs paid to third party service providers who provide clearance services for our sales transactions. Fees are assessed based on the type of product and, according to the mix of products and volume generated. Employee compensation and benefits increased $319,066 (44%) to $1,046,491 for the year ended December 31, 2012 from $727,425 reported for the year ended December 31, 2011. This increase is primarily attributable to an increase in employees due to the opening of the Chicago office as well as an increase in equity compensation expenses, which relate to options awarded to certain key employees. For the years ended December 31, 2012 and 2011, we recorded approximately $282,000 and $188,000 of stock compensation expense, respectively, an increase of $94,000. The balance of the increase relates to normal changes in compensation paid employees for their services.The vesting period for the equity compensation awards range from 12 to 120 months. 15 Back to Table of Contents In January 4, 2007, we granted our chief executive officer 4,500,000 shares, in accordance with the executive’s employment agreement. This was subsequently reduced to 3,500,000 shares pursuant to a stock waiver agreement entered into on November 18, 2009. The issuances of the shares were subject to a forfeiture period which ended in July 2009, at which point the shares would vest over a three year period. Since January 2007, we have been recognizing stock compensation expense over the service period of the employment contract of 5 ½ years. For the four month period ended November 4, 2009, 500,000 shares of the 3,500,000 share grant vested; these shares were issued in December 2009. On August 4, 2010, the chief executive officer waived his right, title, and interest to vest in the remaining 3,000,000 shares of restricted common stock. For the years ended December 31, 2012 and 2011, we recognized $-0- and $-0-, respectively, of stock-based compensation expense related to the issuance of the shares. During 2012, the Board of Directors granted 300,000 options to our chief executive officer, 1,000,000 options to a board member, 300,000 options to its president, 300,000 options to its chief compliance officer and 1,650,000 options to other key employees. During 2011, the Board of Directors granted 200,000 options to an outside consultant, with a strike price of $0.35, per share vesting equally over three years. Total compensation cost related to the consultant of approximately $50,000 (for the non-vested award) has a weighted average period of 2.8 years over which the compensation expense is expected to be recognized. The options were cancelled in September of 2012. Occupancy costs decreased $26,945 (30%) to $61,869 for the year ended December 31, 2012 from $88,814 reported for the year ended December 31, 2011. Major expenses included in occupancy costs are property taxes, depreciation, and common repair and maintenance of our office building. Communications and market data expenses represent mostly charges on our terminals used to monitor and analyze real-time financial market data movements, telephone expenses, licenses and registration expenses associated with our broker-dealer operations.Communications and market data expenses increased $32,783, or 24%to $170,028 for the year ended December 31, 2012 from $137,245 reported for the year ended December 31, 2011. This increase is primarily attributable to costs incurred for communication and market data expenses related to the Chicago office. Professional fees increased $988 for the year ended December 31, 2012 to $353,792 from $352,804 for the year ended December 31, 2011, due to lower legal expenses incurred related to current lawsuits, which are either stayed or in their final stages as discussed with our outside legal counsel. From time to time, we may be a defendant, or co-defendant, in arbitration matters incidental to its retail brokerage services business. As of December 31, 2012, there are no material legal disputes that may have an adverse impact on our consolidated financial statements. For the year ended December 31, 2012, we reported $97,763 in travel expenses, an increase of $16,371 or 20% over the $81,392 reported for the year ended December 31, 2011. This increase is primarily due to increase travel costs associated with our investment in Nexo Emprendimientos S.A (See Note 16) as well as travel to Europe to expand our future prospects. Our other operational expenses include miscellaneous expenses and insurance premiums. Other operational expenses increased $148,399 or 66%, to $374,483 for the year ended December 31, 2012 from $226,084 reported for the year ended December 31, 2011. The decrease is primarily attributable to expenses related to the Chicago office. Interest expense decreased $8,435,or 15% to $46,072 for the year ended December 31, 2012 from $54,507 incurred for the year ended December 31, 2011. This decrease is due to a reduction of principal balances on our outstanding loans. Depreciation and amortization expense increased $3,432, or 6% to $64,654 for the year ended December 31, 2012 from $61,222 incurred for the year ended December 31, 2011. This increase is due to an overall increase in fixed asset purchases primarily as a result of the new Chicago office. Income tax expense was $18,400 for the year ended December 31, 2012 as compared to $-0- for the year ended December 31, 2011. Dividends attributable to our preferred stockholders decreased because we did not pay any dividend in 2012, as compared to $52,000 paid for the year ended December 31, 2011. 16 Back to Table of Contents As a result of the acquisition of the additional 12.2% interest in Nexo, thereby increasing its holdings to 29.5%, we changed our method of accounting for this investment from the cost method to the equity method. Our interest was reduced to 25.13% based on a debt to equity conversion which Nexo executed. Under the equity methodwe recorded our proportionate share of the earnings or losses of Nexo. On May 10, 2012, we exercised a put option to sell 2,184,250 shares of Nexo to ProBenefit S.A., thereby reducing our ownership to 19.42%. We changed our method of accounting from the equity method to the cost method of accounting for this investment prospectively. On September 28, 2012, Nexo converted debt to equity which further reduced our interest to 14.90%. Liquidity and Capital Resources As of December 31, 2012, liquid assets consisted primarily of cash and cash equivalents of approximately $903,678 and securities owned of approximately $1,328,141 for a total of $2,231,819, which is $934,421 higher than the approximately $1,297,398 in liquid assets as of December31, 2011. Historically, we have financed our business primarily through cash generated by our brokerage operations, as well as proceeds from our private placement of preferred stock and issuance of common stock. Cash and cash equivalents increased approximately $564,233 to $903,678 at December 31, 2012 as compared to $339,445 at December 31, 2011, which results from the following: Net income $ Adjustments to reconcile net income to net cash provided by operating activities ) Changes in operating assets and liabilities ) Net cash used by operating activities $ ) Investing activities $ Financing activities $ ) Effect of foreign exchange rate changes on cash and cash equivalents $ Net increase in cash and cash equivalents $ Cash used by our operating activities for the year ended December 31, 2012 was approximately $(541,356), comprised of net incomeof $617,820, noncash reconciling adjustments of $(604,966), and changes in operating assets and liabilities of $(554,210). Noncash reconciling adjustments include stock-based compensation charges of $291,229, depreciation and amortization of $64,654, gain in equity of affiliate of $210,607 and gain on exercise of Nexo put option of $750,242. The $(554,210) change in operating assets and liabilities is primarily attributable to an increase of $1,070,000 in receivable from Air Temp, an increase of $(370,188) in securities owned and an increase in due from clearing brokers of $(784,247) offset by an increase of $835,323 in payable to customers, an increase of $758,696 in payable to investors and an increase of $68,867 in accounts payable and accrued expenses. 17 Back to Table of Contents Cash provided by investing activities was $1,156,489, $1.2 million of which is related to the exercise of a put option related to interests in Nexo Emprendimientos, S.A. offset by equipment purchases of $43,511. Cash used in financing activities was approximately $55,285, all of which comes from principal payments on notes payable. In response to the current economic environment, we have implemented changes to our capital management practices to ensure we will be able to continue to meet our obligations. Specifically certain employee salaries and payoutpercentages were reduced in July 2009 and continue to be reduced to match current business levels and recent employee resignations may be filled primarily for areas targeting revenue growth. We have also undertaken the task of reviewing the other general expenses incurred with the objective cost reductions. Since we have primarily financed our operations through cash flows generated by our brokerage operations and proceeds from private placements of preferred stock, we are currently exploring an additional offering of preferred stock. There can be no assurance that we will be able to complete this offering on terms acceptable to us, if at all. The following is a table summarizing our significant commitments as of December 31, 2012, consisting of debt payments related to our notes payable: Year ending December 31, Thereafter Total commitments $ Off-Balance Sheet Arrangements We were not a party to any off-balance sheet arrangements during the period ended December 31, 2012. We do not have any interest in limited purpose entities, which include special purpose entities and structured finance entities. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. Not applicable. 18 Back to Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm (Morrison, Brown, Argiz & Farra, LLC) F-1 Financial Statements Consolidated Statements of Financial Condition at December 31, 2012 and 2011 F-2 Consolidated Statements of Operations and Compehensive Income(Loss) for the years ended December 31, 2012 and 2011 F-3 Consolidated Statements of Changes in Stockholders’ Equityfor the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-5 Notes to Consolidated Financial Statements F-6 In accordance with the Form 10-K instructions, as a smaller reporting company, we are not required to provide supplementary data pursuant to Item 302 of Regulation S-K. 19 Back to Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Southern Trust Securities Holding Corp. and Subsidiaries We have audited the accompanying consolidated statements of financial condition of Southern Trust Securities Holding Corp. and Subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity, and cash flows for the years then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statements presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Southern Trust Securities Holding Corp. and Subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Miami, Florida April 1, 2013 F-1 Back to Table of Contents ITEM 1.CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, December 31, ASSETS Cash and cash equivalents $ $ Securities owned at fair value Due from redemption of investment - Due from clearing brokers Commissions receivable Investment in AR Growth Investment in Nexo Emprendimientos, S.A. (see Note 16) Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Payable to customers Due to investors from redemption of investment - Notes payable Income taxes payable - Total liabilities $ $ Commitments and contingencies (Note 15) Stockholders' equity Series C, 8% convertible preferred stock, no par value, 2.5 million shares authorized, 520,000 issued and outstanding at December 31, 2012 and December 31, 2011 $ $ Common stock, no par value, 100 million shares authorized; 19,177,826 shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Southern Trust Securities Holding Corp. and Subsidiaries stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes toconsolidated financial statements. F-2 Back to Table of Contents SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Revenues Trading income $ $ Commissions Give Up Income - Investment banking fees - Managed account fees Interest and dividend income Other income $ $ Expenses Commissions and clearing fees $ $ Employee compensation and benefits Occupancy Communications and market data Professional fees Travel and entertainment Depreciation and amortization Interest expense Other operational expenses $ $ Loss from operations $ ) $ ) Gain on exercise of put option $ $
